                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


VITO A. PELINO,                             )
                                            )
                      Plaintiff,            )      Civil Action No. 19-355
                                            )
               v.                           )      Judge Cathy Bissoon
                                            )      Chief Magistrate Judge Maureen P. Kelly
JON LOGAN,                                  )
                                            )
                      Defendant.            )


                                   MEMORANDUM ORDER

       This case has been referred to Chief Magistrate Judge Maureen P. Kelly for pretrial

proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On October 9, 2019, the Magistrate Judge issued a Report (Doc. 41) recommending that

Defendant’s Motions to Dismiss (Doc. 22) be granted. Service of the Report and

Recommendation (“R&R”) was made on the parties, and Plaintiff has filed Objections.

See Doc. 42.

       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections thereto, the following Order is entered:

       Defendant’s Motion to Dismiss (Doc. 22) is GRANTED, and the Magistrate Judge’s

R&R (Doc. 41) hereby is adopted as the Opinion of the District Court.

       IT IS SO ORDERED.



November 26, 2019                                  s\Cathy Bissoon
                                                   Cathy Bissoon
                                                   United States District Judge
cc (via First-Class U.S. Mail):

Vito A. Pelino
KP4339
SCI Greene
175 Progress Dr.
Waynesburg, PA 15370


cc (via ECF email notification):

All Counsel of Record




                                   2
